On Rehearing.
BUCK, J.
The original opinion in this case was rendered April 4, 1914, and the judgment of the trial court affirmed. A motion for rehearing was filed in due time, and has been held under consideration since, pending action by the Supreme Court on two cases involving the same issue, to wit: Whether a definite and material representation of the condition and value of land exchanged or sold, which is relied upon by the other party and is proved to be untrue, affords grounds for rescission, though the party making said positive representation, at the time he made it, had not seen the land, and so stated to the other party. In the case of Maddox v. Clark, 163 S. W. 309, decided by this court, we answered the question in the affirmative. In this, it appeared we were in conflict with the Court of Civil Appeals for the Sixth District, as shown in Boles v. Aldridge, 153 S. W. 373. Writs of error were granted in both cases, and on April 28, 1915, the Supreme Court sustained our holding and affirmed the judgment rendered by this court (Maddox v. Clark, 175 S. W. 1053), and reversed the judgment of the Texarkana court (Boles v. Aldridge, 175 S. W. 1052).
In answer to appellant’s request, we include the further findings of fact:
(1) Appellee knew before he had executed the deed to his land traded, but not before he had executed the contract of exchange, that áppellant had not personally seen the land concerning which he had made the representation shown to be false. But he made such representation as a matter of fact, it was as to a material matter, and its truth was relied on by appellee, and the belief therein induced appellee to make the trade.
(2) Appellant disclosed to appellee, after the contract of exchange had been signed by both parties, but before the execution of the deeds of conveyance, that he, appellant, had never seen the land represented.
On the authority of the Supreme Court in these two cases, the motion for rehearing is overruled.